Citation Nr: 0124233	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-07 053	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had verified active service from December 1968 to 
August 1974.  His DD Form 214 further reveals that he has 22 
years and two months of prior active service.  He died on 
November [redacted], 1999, and the appellant is his widow.  This 
appeal arises from rating decisions, dated in June 2000 and 
October 2000, which denied entitlement to service connection 
for the cause of the veteran's death.  

In a VA Form 9 ("Appeal to Board of Veterans' Appeals"), 
submitted in July 2001, the appellant requested a hearing 
before the Board of Veterans' Appeals (Board) in Washington, 
D.C.  That hearing, which had been scheduled on October 17, 
2001, was thereafter cancelled.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, the appellant contends, in effect, that the 
veteran was very ill during and after service, and that a 
disability or disabilities incurred during service caused his 
death.  The evidence of record includes a death certificate, 
which shows that the veteran died at Cape Fear Valley 
Hospital (a.k.a., "Cape Fear Valley Medical Center") in 
Fayetteville, North Carolina.  The death certificate listed 
the underlying cause of the veteran's death as coronary 
artery disease.  No autopsy was performed.  

The service medical records currently in the claims folder 
date from 1953 to 1972.  Service medical records prior to 
1953 and after 1972, including the service retirement 
examination, are not in the claims folder.  

The claims folder contains extensive records of post-service, 
non-VA medical treatment of the veteran in the years 
immediately prior to his death.  However, no records of 
medical treatment of the veteran during the period from his 
retirement from active duty in August 1974 until 
approximately August 1994 have been associated with the 
claims folder.  Records of post-service medical treatment of 
the veteran at Womack Army Medical Center (WAMC), dating from 
August 1994 through December 1995, show that he was treated 
for hypertension and renal insufficiency.  A WAMC medical 
note, dated in November 1995, included an admission diagnosis 
of new onset left heart failure with atrial fibrillation 
versus silent ischemia.  As a military retiree, it is 
possible that the veteran may have received additional 
medical treatment for a cardiac disorder at WAMC prior to 
August 1994.  An inquiry for records of post-service medical 
treatment of the veteran for a cardiac disorder at WAMC prior 
to August 1994 should be made, and any records identified 
should be associated with the claims folder.  

Additional records of post-service medical treatment of the 
veteran include a Duke University Medical Center (Duke 
Medical Center) hospital discharge summary, dated in November 
1995.  The summary indicated that the veteran had known 
coronary artery disease, and it further indicated that he 
underwent cardiac catheterization at WAMC in November 1995, 
just prior to his transfer to Duke Medical Center for 
additional medical treatment.  In a medical clinic note, 
dated in January 1999, Christopher B. Granger, M.D., of Duke 
Medical Center, stated that, after the veteran's cardiac 
catheterization, he developed end-stage renal disease, and he 
was placed on dialysis, remaining on dialysis until September 
1998.  

From approximately December 1995 until his demise in November 
1999, the veteran underwent medical treatment at Cape Fear 
Valley Medical Center, and the claims folder contains 
extensive medical records from that medical facility.  A 
final medical summary by Eric Zellner, M.D., of the Cape Fear 
Valley Medical Center, and dated in November 1999, indicated 
that the veteran was hospitalized for problems related to 
exacerbation of end-stage renal disease and cardiac 
abnormalities.  In October 1999, and prior to his final 
hospitalization, the veteran underwent surgery for repair of 
a right femoral artery aneurysm, as well as a right carotid 
endarterectomy.  His postoperative recovery was characterized 
by Dr. Zellner as slow.  He continued to receive hemodialysis 
three times per week.  It was noted that, before his surgery 
in October 1999, he had been independently mobile for short 
distances in his home environment.  Dr. Zellner indicated 
that the veteran was thought to be an appropriate candidate 
for rehabilitation to increase his mobility and to that end, 
he was admitted for hospitalization.  During his terminal 
hospitalization, in November 1999, the veteran complained of 
chest pain, then slumped over, and was unresponsive.  His 
nurse noted that he had no pulse or respirations.  
Cardiopulmonary resuscitation was initiated but, the veteran 
expired.  Dr. Zellner's final diagnosis was death secondary 
to cardiac arrest.  There is no medical opinion in the claims 
folder from any private medical provider, to include health 
care providers at WAMC, Duke Medical Center and Cape Fear 
Valley Medical Center, which addresses the etiology of the 
veteran's coronary artery disease.  

Accordingly, for the foregoing reasons, the claim of 
entitlement to service connection for the cause of the 
veteran's death is REMANDED to the RO for the following:  

1.  The RO should verify the dates of the 
veteran's service which preceded December 
1968 with the National Personnel Records 
Center.  Further, the RO should obtain 
from the National Personnel Records 
Center all service medical records 
preceding November 1953 and subsequent to 
1972, to the extent they exist, for 
association with the claims folder.  If 
these additional service medical records 
are irretrievably lost, this should be 
reported by the National Personnel 
Records Center.  

2.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated the veteran for a 
cardiac disorder from his discharge from 
service in August 1974 to August 1994.  
After obtaining any necessary consent 
forms for the release of any records of 
medical treatment identified, the RO 
should obtain any records not now in the 
claims folder and associate those records 
with the claims folder.  

3.  The claims folder should then be 
referred for review by a VA internist.  
The physician must review the claims 
folder and a copy of this remand and state 
that the review was accomplished.  
Thereafter, the physician should answer 
the following question:  Is it at least as 
likely as not that the veteran's coronary 
artery disease, which caused his death, 
had its onset during service or within one 
year after his discharge from service in 
August 1974?  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5013A (West 1991 & 
Supp. 2001), is completed.  

5.  Thereafter, the RO should review the 
claims folder and determine whether the 
claim of entitlement to service connection 
for the cause of the veteran's death may 
now be granted.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

